UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

JOSEPH PAUL GUARNERI,

                              Plaintiff,
                                                             1:19-CV-0921
v.                                                           (GTS/ATB)

MELISSA GOODREAU, Social Worker, Schoharie Cty.
Dep’t of Soc. Servs.; JULIA SAMMON, Schoharie Cty.
Dep’t of Soc. Servs. Comm’n; ELSA LEABAURY,
Physician, Albany Cty. Jail; RICH PETER, Albany Cty.
Jail Inmate Serv.; MICHAEL J. LYONS, Superintendent,
Albany Cty. Jail; CRAIG D. APPLE, SR., Sheriff, Albany
Cty.; MARK GAYLORD, Schoharie Cty. Pub. Defender,
MICHAEL L. BREEN, Assistant Dist. Attorney,
Schoharie Cty.; LORA J. TRYON, Assistant Dist.
Attorney, Schoharie Cty.; and SUSAN J. MALLERY,
Dist. Attorney, Schoharie Cty.,

                        Defendants.
_______________________________________________

APPEARANCES:

JOSEPH PAUL GUARNERI, 14468-7665
  Plaintiff, Pro Se
Albany County Correctional Facility
840 Albany Shaker Road
Albany, New York 12211

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Joseph Paul Guarneri

(“Plaintiff”) against the ten above-captioned employees of Schoharie and Albany (“Defendants”)

pursuant to 42 U.S.C. § 1983, are (1) Chief United States Magistrate Judge Andrew T. Baxter’s

Report-Recommendation recommending that Plaintiff’s second motion for leave to proceed in
forma pauperis be denied and that his Complaint be dismissed without prejudice unless, within

thirty (30) days of the issuance of a Decision and Order adopting the Report-Recommendation,

Plaintiff pays the statutory filing fee of four hundred dollars ($400.00), and (2) Plaintiff’s

Objection to the Report-Recommendation. (Dkt. Nos. 7, 8.)

        For the sake of brevity, the Court will liberally construe Plaintiff’s Objection as setting

forth specific challenges to all findings and recommendations in the Report-Recommendation.

Even doing so, after carefully reviewing the relevant papers herein, the Court can find no error in

Chief Magistrate Judge Baxter’s Report-Recommendation: Chief Magistrate Judge Baxter

employed the proper standards, accurately recited the facts, and reasonably applied the law to

those facts. As a result, the Report-Recommendation is accepted and adopted in its entirety for

the reasons set forth therein. To those reasons, the Court would add only one point.

        In his Objections, dated August 21, 2019, Plaintiff argues essentially that he is exposed to

“potential danger” because (1) an official in his correctional facility’s business office is refusing

to certify the balance in his account at the facility, (2) he has received “repeated threat[s] [of]

physical beat[ings]” at the facility, (3) he recently received a “coronary angiograph” and four

stents, and (4) he is a diabetic. (Dkt. No. 8.) In addition, Plaintiff argues that there is a nexus

between this potential danger and his legal claims asserted in his Complaint, which regard

(among other things) his allegedly deficient medical care at the facility. (Id.) Even if the Court

were to consider such late blossoming factual allegations (which it is not inclined to do, out of

respect for the judicial efficiency and the Federal Magistrates Act of 1968), the Court would find

that these arguments fail to plausibly suggest that Plaintiff was in imminent danger of serious

physical injury at the time his Complaint was dated and thus “filed” pursuant to the Prison


                                                   2
Mailbox Rule (i.e., July 19, 2019).

       ACCORDINGLY, it is

       ORDERED that Chief Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 7)

is ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s second motion for leave to proceed in forma pauperis (Dkt.

No. 4) is DENIED; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) shall be DISMISSED without

prejudice and without further Order of this Court UNLESS, within THIRTY (30) DAYS of the

date of this Decision and Order, Plaintiff pays the Court’s filing fee of four hundred dollars

($400.00); and it is further

       ORDERED that, should Plaintiff comply with this Decision and Order, the Clerk shall

return the file to Chief Magistrate Judge Baxter for his review of Plaintiff’s Complaint in

accordance with 28 U.S.C. § 1915(A).

Dated: November 15, 2019
       Syracuse, New York




                                                 3
